DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. US Patent No. 5,923,695.
Regarding claim 1, Patel teaches an optical arrangement (Figures 1 and 3) comprising: 
a light source for emitting a light beam in a direction of a first optical axis (Figure 3, 1), wherein a spatial orientation of the first optical axis is defined in relation to a mechanical structure of the light source (Figure 3, 1), 
a first reflector for the light beam arranged at a distance from the light source (Figure 3, 24), and 
a second reflector (Figure 3, 22) arranged for reflecting the light beam when reflected by the first reflector wherein the first reflector is a retroreflector (Figure 3, 24 is a retroreflector), which is arranged with a transverse offset from the first optical axis in such a way that it is arranged to reflect the light beam in a direction of a second optical axis (Figure 3, light beams have turn points 40 that are all transverse offset from a center of the retroreflector), which has a parallel offset in relation to the first optical axis in a transverse direction of the transverse offset (Figure 3 all beams are parallel), and wherein the second reflector, which is fastened to the mechanical structure of the light source is arranged to reflect the light beam when reflected by the first reflector in a direction of a third optical axis (Figure 1, all of the optical elements are mechanically connected together), which has a parallel offset from the second optical axis with a fixed amount in a fixed transverse direction (Figure 3, the second and third optical axis are transverse and a fixed amount apart), whereby the light beam will be reflected as follows:PatentAttorney Docket No. Page 6 either back to the first reflector in such a way that the light beam will be reflected by the first reflector in a direction of a fourth optical axis which has a parallel offset in relation to the first optical axis with the fixed amount counter to the fixed transverse direction (Figure 3; the fourth optical axis is parallel and offset in relation to the first with a fixed amount), or to an additional retroreflector which is rigidly coupled to the first reflector and oriented in such a way that the light beam will be reflected by an additional retroreflector in the direction of a fourth optical axis which has a parallel offset in relation to the first optical axis with an additional fixed amount in the fixed transverse direction (alternative limitation).  
Regarding claim 4, Patel teaches wherein the second reflector is a mirrorPatent Attorney Docket No. Application No. arrangement or a prism with three planar surfaces for reflecting the light beam (Figure 3, 22).
Regarding claim 5, Patel teaches wherein one of the planar surfaces is oriented orthogonally with respect to the first optical axis, and the two other planar surfaces are arranged axially symmetrically with respect to a surface normal of the one planar surface, wherein surface normals of all three planar surfaces fall in one plane (Figure 3, 22).  
Regarding claim 6, Patel teaches wherein one of the planar surfaces is arranged at an angle of 45 degrees with respect to the first optical axis (Figure 3, 22; as seen in Figure 3 the light entering retro reflector 22 is perpendicular to the bottom plane. The light then strikes the first surface of the prism which forms and angle with the bottom surface. The light leaving this surface is specularly reflected and the angle formed between the input and output is 90 degrees. Therefore, the angle formed between the bottom of the prism and the first plane must be 45 degrees).  
Regarding claim 7, Patel teaches a third reflector arranged for reflecting the light beam reflected again by the first reflector in the direction of the fourth optical axis, which is fastened to the mechanical structure of the light source (Figure 3; all of the reflectors are mechanically connected together see Figure 1).  
Regarding claim 8, Patel teaches wherein the third reflector is arranged to reflect in the direction of the fourth optical axis back to the first reflector (Figure 3, 32; col 3, line 62).  
Regarding claim 9, Patel teaches wherein the third reflector is a planar mirror oriented orthogonally with respect to the first optical axis (Figure 3, 32).  
Regarding claim 10, Patel teaches wherein the third reflector is a convex mirror curved around a center on the fourth optical axis (col 4, lines 5-7).  
Regarding claim 11, Patel teaches wherein the first reflector and to an extent present also the additional retroreflector comprises a triple prism (Figure 3, the retroreflector 24 is a triple prism as it has 3 sides) or a triple mirror.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claims 1 and 4 above.
Regarding claims 2 and 16, Patel is silent with respect to wherein an angle between the transverse offset of the retroreflector from the first optical axis and the parallel offset of the fourth optical axis from the first optical axis counter to the fixed transverse direction is between 20 and 50 degrees.  
However, Patel does teach the angle exists. See annotated figure below.

    PNG
    media_image1.png
    636
    455
    media_image1.png
    Greyscale

In the annotated figure there are two angles formed in the corner of the rectangular retroreflector. The angles are between the first and fourth beam which is annotated similar to Figure 3 of the instant application. Here we see that the sum of angles A and B is equal to 90 degrees. Therefore, angle B which is the limitation in question is at least greater than zero and less than 90 degrees. If the retroreflector was a square shape the angles A and B would be equal and 45 degrees.
Although Patel does not specifically teach the angle B is between 20 and 50 degrees the figure highly suggestions this limitation.
MPEP section 2144.04 IV B. teaches that changes in shape is a matter of choice and obvious. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the angle B to be between 10 and 70 degrees for the purposes of changing the size of the retroflector to create a more compact design.
Regarding claims 3 and 17, Patel is silent with respect to wherein the fixed amount is 1.5 to 2.5 times the transverse offset of the retroreflector multiplied by a cosine of the angle.
However, Patel suggests the fixed amount exists. See annotated figure below.

    PNG
    media_image1.png
    636
    455
    media_image1.png
    Greyscale

In the annotated Figure above, the length of vector A can be related to the length of vector B. If a right angle is formed from the center of the retroreflector towards vector B, the length of would be equal to the cosine of the angle between the two vectors. The Length of B would then be a multiple of that distance. 
Although Patel does not specifically teach the multiple is 1.5 to 2.5 the figure suggests this limitation.
MPEP section 2144.04 IV B. teaches that changes in shape is a matter of choice and obvious. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the fixed amount is 1.5 to 2.5 times the transverse offset of the retroreflector multiplied by a cosine of the angle for the purposes of producing a more compact device.
Regarding claim 12, Patel teaches wherein the light source comprises: a LASER material, and the light beam is a LASER beam (abstract).
Patel is silent with respect to a laser material.
The examiner takes official notice it is well known to use a laser material in a laser resonate cavity to increase the power of the output.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a laser material for the purposes of increasing the power output.
Regarding claim 13, Patel teaches wherein: the first reflector and the second reflector are parts of the LASER resonator and PatentAttorney Docket No. the LASER material of the light source 
Regarding claim 14, wherein the light beam when reflected by the first reflector and by the second reflector will be superposed with a light beam which is coherent thereto, in an optical path of which exclusively optical elements fastened to the mechanical structure of the light source are arranged (Figure 3, retroreflector 32 sends light back onto the same path superposing the light beams; abstract; the entire device is a laser which produces a coherent light).  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claim 12 above, and further in view of Stuke et al. US Pub. No. 2012/0103099.
Regarding claim 15, Patel is silent with respect to wherein the light source, the second reflector and a detector fastened to the mechanical structure of the light source are arranged on a first side, and the first reflector is arranged on a second side of a measurement volume facing the first side in such a way that the light beam when reflected by the first reflector and by the second reflector will pass at least four times through the measurement volume before it strikes the detector.  
Stuke teaches wherein the light source, the second reflector and a detector fastened to the mechanical structure of the light source are arranged on a first side, and the first reflector is arranged on a second side of a measurement volume facing the first side in such a way that the light beam when reflected by the first reflector and by the second reflector will pass at least four times through the measurement volume before it strikes the detector (Figure 7; paragraph 17; Stuke teaches using the resonator cavity to perform optical absorption measurements using the cavity as the measurement volume and having the output of the laser connected to a detector).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the light source, the second reflector and a detector fastened to the mechanical structure of the light source are arranged on a first side, and the first reflector is arranged on a second side of a measurement volume facing the first side in such a way that the light beam when reflected by the first reflector and by the second reflector will pass at least four times through the measurement volume before it strikes the detector for the purposes of creating a vibration sensor to measure seismic wave (paragraph 3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2015022665 teaches using laser cavities as optical absorption cells (paragraph 7).
20110075687 teaches a pump laser with a resonate cavity.
20090109442 teaches superposed light beam in resonate cavity using corner cubes and retroreflectors.
20060181710 teaches optical absorption measurements using multi pass configurations.
20070097378 teaches using a second retroreflector physically attached to a first retroreflector. Reads on the alternative limitation of the claims.
6373866 teaches resonate cavities using prisms.
5251221 teaches resonator pump lasers for Raman gas cells.
5220463 teaches various angles between beams in a resonate cavity.
5148443 teaches resonate cavity configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877